UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


WANDA D. GREEN,                       
               Plaintiff-Appellant,
                v.                                No. 03-1689
JOHN E. POTTER, Postmaster General,
                Defendant-Appellee.
                                      
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                James R. Spencer, District Judge.
                         (CA-02-323-3)

                     Submitted: October 31, 2003

                     Decided: November 13, 2003

       Before SHEDD and DUNCAN, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Wanda D. Green, Appellant Pro Se. Tara Louise Casey, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia; Stephan
James Boardman, UNITED STATES POSTAL SERVICE, Washing-
ton, D.C., for Appellee.
2                           GREEN v. POTTER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Wanda D. Green appeals the order of the district court awarding
summary judgment to the Government on her claim of workplace dis-
crimination filed pursuant to Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000e - 2000e-17 (2000). Having considered Green’s
claims, we affirm.

   As an initial matter, Green claims that her counsel provided inef-
fective assistance. Civil litigants have no protected right to counsel,
and as a consequence, any deficiency on counsel’s part does not pro-
vide a basis for appellate relief. See, e.g., Glick v. Henderson, 855
F.2d 536, 541 (8th Cir. 1988); Sanchez v. United States Postal Serv.,
785 F.2d 1236, 1237 (5th Cir. 1986). Accordingly, this claim is merit-
less.

   Green also claims that she was not given an opportunity to respond
to the Government’s motion for summary judgment. The Govern-
ment’s motion was filed on December 10, 2002. The district court did
not take action on the motion until April 2, 2003. The nearly four
month delay in the district court belies Green’s claim, and as such, it
shall be denied.

   Green’s final claim is that the district court erred in its substantive
determination that she failed to carry her evidentiary burden under
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Our
review of the record discloses no effort by Green to show the Govern-
ment’s proffered non-discriminatory basis for not promoting her was
pretextual. In the absence of such evidence, and in the absence of any
reply to the Government’s motion whatsoever, we conclude that the
district court did not err.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
                         GREEN v. POTTER                         3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED